Citation Nr: 9926105	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  96-47 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to assignment of a higher disability rating for 
nerve contusion, right leg, status post catheterization, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1965 to 
November 1967.
 
This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a decision dated in June 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted entitlement to 
compensation for nerve contusion, right leg, status post 
catheterization, under the provisions of 38 U.S.C.A. § 1151 
(West 1991), evaluated as 10 percent disabling.

The veteran has raised the issues of entitlement to 
compensation for depression and stomach problems secondary to 
his nerve contusion, right leg, status post catheterization.  
These issues have not been adjudicated by the agency of 
original jurisdiction, and are referred to the RO for 
appropriate action.


REMAND

In its rating decision of June 1996, the RO assigned the 
veteran's nerve contusion, right leg, status post 
catheterization, a 10 percent rating under 38 C.F.R. § 
4.124a, Diagnostic Code 8522, effective August 8, 1995.  
Accordingly, the issue is whether a rating in excess of 10 
percent is warranted for the veteran's nerve contusion, right 
leg, status post catheterization, for any period from August 
8, 1995 to the present.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

A review of the veteran's written statements, and the 
transcripts from his hearings, held in January 1997 and June 
1999, shows that he argues that he has constant pain from his 
groin down to his ankle which is unrelieved by his 
transcutaneous electrical nerve stimulation (TENS) unit, that 
he occasionally has swelling and numbness, and that he falls 
down two to three times per week.  He further stated that he 
sometimes uses a walker or a wheelchair, and that most days 
he only walks from the bedroom to his den, where he sits in 
front of the television all day.  The veteran's wife asserted 
that she takes care of the veteran on a daily basis, and that 
he is often in a great deal of pain.

Initially, the Board notes that a review of VA hospital 
records, dated in August 1995, shows that the veteran was 
initially admitted to the hospital for complaints of chest 
pain.  He underwent a PTCA (percutaneous transluminal 
coronary angioplasty, and a coronary artery angiogram, at 
which time a catheter was passed through his right femoral 
artery (LAD stent).  The veteran subsequently complained of 
right leg pain and received diagnoses that included left 
anterior descending coronary artery stent, neurogenic leg 
pain (nerve contusion status post catheterization), and right 
leg pain secondary to nerve contusion.  These records also 
show that the veteran's medical history is remarkable for 
diagnoses of coronary artery disease, hypertension, obesity 
and diabetes mellitus (of about five years' duration). 

The claims file includes VA outpatient treatment records, 
dated between 1995 and 1999, which are remarkable for 
findings of motor and sensory neuropathy of the right lower 
extremity, a dragging of the right lower extremity while 
walking, decreased or absent deep tendon reflexes, 
indications of weakness and a limitation of motion in the 
right leg, to include the ankle, foot and toes.  Of 
particular note, reports dated in September and December of 
1995 show that electromyograph findings were thought to be 
consistent with peroneal nerve damage on top of a peripheral 
neuropathy, and that the veteran's peripheral neuropathy was 
most probably the result of his diabetes mellitus.  In 
addition, in a March 1996 VA examination report, the examiner 
stated that the veteran had exonal and segmental 
demyelinating neuropathy of both lower extremities which is a 
common complication of diabetes and which therefore may have 
been in existence prior to August 1995.  VA outpatient 
reports dated subsequent to March 1996 show that the veteran 
has continued to complain of right leg pain, and an April 
1996 VA "residual functional capacity assessment" shows 
that the veteran was noted to have severe neuropathy.

This claim presents a complex medical issue involving 
residuals of a peroneal nerve injury which are separate and 
distinct from a preexisting peripheral neuropathy.  
Specifically, some reports indicate that the veteran's 
peripheral neuropathy preexisted his August 1995 injury, and 
that his peripheral neuropathy is the result of his diabetes 
mellitus.  In addition, further review of the record shows 
that the veteran has not been afforded a VA compensation 
examination for the purpose of evaluation his nerve 
contusion, right leg, status post catheterization since March 
1996.  It is the Board's judgment that, given the amount of 
time that has elapsed since the last VA compensation 
examination, the veteran's claim of increased disablement, 
and the fact that the last examination report predates the 
recent VA outpatient treatment reports and the residual 
functional capacity assessment noted in the preceding 
paragraph, the veteran should be accorded another VA 
examination for the purpose of determining the severity of 
his nerve contusion, right leg, status post catheterization 
and, to the extent that is possible, distinguish functional 
impairment due to that injury from any peripheral neuropathy 
that was present at the time of the nerve injury.  Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  

Therefore, this case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA neurological examination.  The 
examiner should obtain a relevant medical 
history from the veteran, review the 
relevant medical evidence in the claims 
file, including the records of the August 
1995 VA hospitalization and all 
subsequent VA neurological examinations 
and EMG studies, and, to the extent that 
is possible, determine the degree of 
disability (i.e., mild, moderate, severe) 
attributable solely to the nerve injury 
(nerve contusion, right leg, status post 
catheterization) versus disability from 
peripheral neuropathy due to the 
veteran's diabetes mellitus.  The 
examiner should also indicate whether it 
is at least as likely as not whether any 
of  the veteran's peripheral neuropathy 
was caused or aggravated by  nerve 
contusion, right leg, status post 
catheterization. All opinions should be 
accompanied by a complete rationale.  If 
the examiner is unable to provide any 
part of the requested opinion, that fact 
should be noted in the examination 
report, together with a detailed 
rationale explaining why the opinion 
cannot be provided.  All indicated tests 
and studies should be accomplished.  The 
claims file should be made available to 
the examiner for review in conjunction 
with the examination. 
 
2.  The RO should review the examination 
report and determine if it is in 
compliance with this REMAND.  If it is 
not, it should be returned, along with 
the claims file, for immediate corrective 
action.

3.  After the action requested in the 
above paragraphs has been completed, the 
RO should adjudicate the issue of 
entitlement to a rating in excess of 10 
percent for nerve contusion, right leg, 
status post catheterization, on the basis 
of all the evidence of record, and all 
applicable laws, regulations, and case 
law.

4.  If the benefit sought on appeal is 
not granted, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
applicable opportunity to respond 
thereto.

The purpose of this REMAND is to obtain additional 
development, and the Board does not express any opinion as to 
any ultimate dispositions warranted, either favorable or 
unfavorable.  No action is required of the veteran until he 
is notified.



The veteran is free to furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

 

